By the Court
The decree ftates, that certain convey-
anees are fraudulent; and had it flopped with that general de-tdaration, fome doubt might reafonably b.e entertained, whether it was not more properly an inference, than the ftatement of a fait; fince fraud muft always principally depend upon the quo animo. But the court immediately afterwards proceed to deferibe the fraud, or quo animo, declaring, that “ the conveyances were intended to defraud the complainant, and to prevent his obtaining fadsfaition for a juft demandwhich is not an inference from a fait, bufa ftatement of the fail itfelf. It is another fail illuftrative of this pofition, that “ the grantee was a1 party and privy to the fraud.”
We are, therefore, of opinion, that the Circuit Court have fufficiently caufed the fails, on which they decided, to appear from the pleadings and decree, in conformity to the ait of Congrefs.
The decree affirmed.